                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

DARIUS WALKER                                                                           PLAINTIFF

v.                                      Case No. 6:21-cv-6065

SUPERVISOR JOE JONES, Trinity
Services Group; SHERIFF MIKE
MCCORMICK, et al.                                                                  DEFENDANTS


                                                ORDER

        This is a civil rights action filed pursuant to 42 U.S.C. § 1983. Before the Court is

Plaintiff’s failure to prosecute this case.

                                              DISCUSSION

        On April 28, 2021, Gary M. Chambers filed a civil rights action pursuant to 42 U.S.C. §

1983 on behalf of himself and sixteen other plaintiffs. Darius Walker (“Walker”) was one of the

sixteen plaintiffs. His claims were severed, and this case was opened on his behalf. Plaintiff

Walker was alleged to have been incarcerated in the Garland County Detention Center when this

action was filed.

        By an Order (ECF No. 2) entered on April 28, 2021, the Court directed Plaintiff to file an

amended complaint and an application to proceed in forma pauperis (“IFP”). The amended

complaint and IFP application were to be filed by May 27, 2021. Plaintiff was further advised

that he had thirty days from his transfer or release to provide the Court with his change of address.

Plaintiff was advised that if he failed to comply with the Order the case “shall be subject to

dismissal.”

        On May 26, 2021, all mail sent to Walker, including the Order (ECF No. 2) outlined above,

was returned as undeliverable with a notation that Walker was no longer at the facility. Walker

has not contacted the Court in any manner. The Court has not had an accurate address on Walker
since April 2021.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed.

R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district

court possesses the power to dismiss sua sponte under Rule 41(b)). Additionally, Rule 5.5(c)(2)

of the Local Rules for the Eastern and Western Districts of Arkansas requires parties appearing

pro se to monitor the case and to prosecute or defend the action diligently. Accordingly, the Court

finds that Plaintiff has failed to prosecute this case pursuant to Rule 41(b), and has failed to comply

with Local Rule 5.5(c)(2). Fed. R. Civ. P. 41(b).

                                          CONCLUSION

       For the reasons stated above, the Court finds that Plaintiff’s case should be and hereby is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 15th day of July, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  2
